—In an action, inter alia, to recover damages for breach of contract, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Roberto, J.), dated October 22, 1984, as denied its motion for summary judgment dismissing the complaint pursuant to CPLR 3211 (a) (1) and (c).
Order affirmed insofar as appealed from, with costs.
Special Term correctly concluded that issues of fact exist with regard to whether the plaintiff executed an agreement dated April 6, 1984, as the result of economic duress. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.